DETAILED ACTION
This is a non-final Office action in response to communications received on 8/19/2019.  Claims 1-11 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 8/19/2019 are acknowledged.
Provisional/Foreign Priority
Priority to 3/10/2015 is acknowledged.

Claim Objections
Appropriate correction/clarification is required for the following objections:
Claims 2-11 are objected for the following informalities: appropriate grammar is missing from the claims.  Please add appropriate grammar, such as commas, to the dependent claims after each   claim is listed (ex: “method of claim 3, wherein”) and add a period to the end of claim 10.  
Claims 1-11 are objected for the following informalities: the claims disclose “side” (first side, second side, side to side) without providing context as to how this should be interpreted.  The Examiner recommends clarifying what these sides refer to (first side of ??).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6-7 are rejected as indefinite because they appear to contradict the independent claim.  Claim 1 discloses that only “rolling, rocking, or  moving at least two fingers” occurs meaning claim 1 only requires one of these types of movements for the limitations of the claim to be met.  In contrast, claims 2 and 6-7 require that a combination of these movements occur for their claim limitations to be met.  Since claim 1 requires only one of three types of movement to be present, the dependent claims cannot specify that more than one type is required.  In addition, the third type “moving” seems to be encompassed by the first two since rolling and rocking are types of side to side movement that require “moving”.  So, would the combination that Applicant intends to claim be satisfied by a single motion such as rocking the finger from side to side (thereby also moving from side to side) or does the “combination” require two different types of motion – rolling and rocking?  At the least, the Examiner recommends amending claim 1 to disclose at least one or more of rolling or rocking at least two both rolling and rocking of the fingers are obtained.  Appropriate clarification/correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2013/0321337).
Regarding claim 1, Graham discloses the limitations substantially as follows:
A method for biometrically identifying and authenticating a unique user comprising: 
a. Contacting a plurality of pressure sensors with a first hand (paras. [0063], [0082], [0086], [0091]: touching/contacting pressure sensors with more than one finger from a hand), 
b. Actuating the plurality of pressure sensors with the first hand (paras. [0063], [0082], [0086], [0091]: triggering/actuating the pressure sensors with more than one finger from a hand), 
c. Rolling, rocking, or moving at least two fingers from side to side on the first hand while maintaining contact with the plurality of pressure sensors (paras. [0011], [0063], [0080], [0082], [0086], [0193]: swaying/rocking a first and second finger of a hand against a sensor array comprising pressure sensors (i.e. while maintaining contact with pressure sensors)).


	Regarding claim 2, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 2 as follows:
The method of claim 1 further comprising combining the rolling, the rocking, and the moving at least two fingers side to side (paras. [0082], [0086], [0193]: combining the swaying or rolling motions of more than one finger).

	Regarding claim 3, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 3 as follows:
The method of claim 1 further comprising using a second hand (para. [0161]: using a second hand).

	Regarding claim 4, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 4 as follows:
The method of claim 3 wherein actuating the plurality of pressure sensors occurs on a first side (paras. [0063], [0082], [0091], Fig. 5: fingers can be moved to press against and trigger/actuate low-resolution pressure sensors on the right/first side).

	Regarding claim 5, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 5 as follows:
The method of claim 3 wherein actuating the plurality of pressure sensors occurs on a second side (paras. [0063], [0082], [0091], Fig. 5: fingers can be moved to press against and trigger/actuate high-resolution pressure sensors on the left/second side).

	Regarding claim 6, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 6 as follows:
The method of claim 1 wherein the actuating occurs in an alternative pattern from the combination of the rolling, the rocking, and the moving at least two fingers from side to side from the first hand (paras. [0063], [0082], [0086], [0091], [0193]: wherein triggering/actuating pressure sensors occurs from any combined (i.e. alternative) pattern of rolling, swaying (i.e. moving from side to side) from more than a single finger (i.e. at least two fingers) from a hand may be used).

	Regarding claim 7, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 7 as follows:
The method of claim 3 wherein the actuating occurs in an alternative pattern from the combination of the rolling, the rocking, and the moving at least two fingers from side to side from the first hand and the second hand on the first side and the second side (paras. [0063], [0082], [0086], [0091], [0161], [0193]: where triggering/actuating pressure sensors occurs from any combined pattern of rolling and swaying (i.e. moving from side to side) obtained more than one finger (i.e. at least two fingers) from a first hand and another/second hand on the right/first side comprising low-resolution pressure sensors and the left/second side comprising high-resolution pressure sensors).

	Regarding claim 8, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 8 as follows:
The method of claim 1 further comprising sensing of an applied pressure from the first hand on the first side (paras. [0063], [0082], [0091], Fig. 5: pressure sensors detect/sense pressure from finger(s) of a hand on the right/first side using low-resolution pressure sensors).

	Regarding claim 9, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 9 as follows:
The method of claim 3 further comprising sensing of an applied pressure from the first hand and the second hand on the second side (paras. [0063], [0082], [0091], [0161], Fig. 5: pressure sensors detect/sense pressure from finger(s) from a first hand and the other/second hand on the left/second side comprising high-resolution pressure sensors).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2013/0321337), as applied to claim 1, further in view of Han (US 2019/0220647).
	Regarding claim 10, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 10 as follows:
The method of claim 1 wherein authorizing of the unique user occurs when the at least two fingers from the first hand are removed from the plurality of pressure sensors (paras. [0086], [0193]: authenticating a user after a user finishes making movements with more than a single finger (i.e. at least two fingers) that are detected by pressure sensors and removes the fingers).
Graham does not explicitly disclose the remaining limitations of claim 10 as follows:
authorizing of the unique user occurs when fingers from the first hand are removed
However, in the same field of endeavor Han discloses the remaining limitations of claim 10 as follows:
authorizing of the unique user occurs when fingers from the first hand are removed (paras. [0128], [0189], [0199], [0246], [0286], [0309], [0362], [0389], [0572]: authorizing a user after detecting that a user’s fingers from a hand have been lifted off the fingerprint sensors)
Graham and Han are combinable because both are from the same field of endeavor of authenticating a user via authenticating the fingerprints of a user and collecting rolling and/or swipe fingerprint gestures.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Han’s method of authorizing a user after 

	Regarding claim 11, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 11 as follows:
The method of claim 3, wherein authorizing of the unique user occurs when the at least two fingers from the first hand and the second hand are removed from the plurality of pressure sensors on the first side and the second side (paras. [0086], [0091], [0161], Fig. 5: wherein a user is authenticated from their fingerprints after fingerprints from more than one finger (i.e. at least two fingers) from a first hand and the other/second hand are obtained from low-resolution pressure sensors on the right/first side and high-resolution pressure sensors on the left/second side).
Graham does not explicitly disclose the remaining limitations of claim 10 as follows:
authorizing of the unique user occurs when the fingers from the hand are removed 
However, in the same field of endeavor Han discloses the remaining limitations of claim 10 as follows:
 authorizing of the unique user occurs when the fingers from the hand are removed (paras. [0128], [0189], [0199], [0246], [0286], [0309], [0362], [0389], [0572]: authorizing a user after detecting that a user’s fingers from a hand have been lifted off the fingerprint sensors)
Graham and Han are combinable because both are from the same field of endeavor of authenticating a user via authenticating the fingerprints of a user and collecting rolling and/or swipe fingerprint gestures.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Han’s method of authorizing a user after the fingers of the user have been lifted off of the fingerprint sensors with the system of Graham in order to enable the system to ensure that all authentication information from the movements of the user’s fingerprints have been collected before attempting to authenticate the user so that authentication attempts are not made with incomplete information.

Conclusion
For the above-stated reasons, claims 1-11 are rejected.
Other prior art considered relevant, but not cited, include:
1) Pedersen (US 2016/0140379) discloses a fingerprint is authenticated by moving a finger side to side (i.e. rolling, also see 122) horizontally, vertically or diagonally or to deposit brief taps or pressure bouts on the sensor surface in a character sequence or pressure sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438